Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Press Release New York Press Department | | Diana Phillips | Diana.Phillips@Sothebys.com Investor Relations | | Jennifer Park | Jennifer.Park@Sothebys.com SOTHEBYS ANNOUNCES 2009 FOURTH QUARTER AND FULL YEAR RESULTS  Fourth Quarter Net Income of $73.6 million is Second Highest in Company History  Operating Expense Improvement of $185.3 million in 2009 versus 2008  Private Sales Grow 27% in 2009 to $472.6 million  Sothebys Sells Worlds Most Expensive Work of Art Sold at Auction, Alberto Giacomettis LHomme qui Marche I for $104.3 million in its February 2010 London Impressionist and Modern Art Sale March 1, 2010, New York Sothebys (NYSE: BID) today announced results for the fourth quarter and year ended December 31, 2009. Despite a 7% decrease in net auction sales, Sothebys reported a substantial improvement in fourth quarter 2009 earnings over the prior year fourth quarter. Net income for the fourth quarter of 2009 is the second highest in
